Sedgwick, J.
The plaintiff brought this action in the district court for Duel county to quiet title to a quarter section of land in that county. The defendants claimed title under the same foreclosure proceedings involved in Armstrong v. Johnson, p. 119, post. The trial court found for the defendants and dismissed the action, and plaintiff has appealed.
It is not necessary in this case to discuss the validity of the foreclosure proceeding relied upon by the defendants,, since the defendants have alleged and proved a complete defense by adverse possession. In 1898 the defendant Samuel Robb was the owner of and resided upon a quarter sec*119tion of land adjoining the land in dispute, and also controlled by lease several other adjoining quarters, and in that year, or the following year, he enclosed the said quarter sections of land so owned and leased by him, and also this quarter section in controversy, with a fence, and has ever since that time had exclusive adverse possession of all the lands so enclosed, including this quarter. In January, 1901, one or two years after he had so enclosed and taken possession of this land, he purchased the quarter in controversy at sheriff’s sale, and has since paid the taxes thereon. Since this action was not begun until in March, 1911, the defendants had been in open, exclusive and aid-verse possession under claim of ownership for more than ten years when the action was begun.
The judgment of the district court is therefore right, and is
• Affirmed.
Rose, J., not sitting.